Title: To George Washington from George Clinton, 21 May 1780
From: Clinton, George
To: Washington, George



Dear Sir
Pokeepsie [N.Y.] 21st May 1780.

I am this Moment honored with your Excellency’s Letter of the 18th Instant; and I shall not loose a Moments Time in forwarding to Fort Schuyler with all possible Expedition the Number of Men directed to garrisson that Post; ’tho I am apprehensive that the Accounts which your Excellency will herewith receive from Colo. Van Schaick of preperations making by the Enemy to envist that Fortress may induce you to continue the present Garrisson until the Strength and Designs of the Enemy in that Quarter can be better ascertained—There are certainly many concurring Circumstances which corroborate the Intelligence transmitted by Colo. Van Schaick & I believe it is beyond a Doubt that an Attempt against that Post was intended last Fall had not the cold Weather (which set in uncommonly early) oblidged the Enemy to return from Oswego where a considerable Force under Sir John Johnson had arrived—It may be that their present Movements are calculated to divide your Excellency’s Force & thereby prevent the Effects of the intended combined Opperations.
The Levies directed to be raised for the defence of this State I have reason to believe are compleated; but they are not yet all collected at the Places of Rendevous as soon as this is the Case I will cause a Return of them to be made to your Excellency & point out the particular Places at which they are distributed.
I expect the Legislature will form a Quorum Tomorrow & proceed on Business—when I shall with every proper Caution make that use of the very agreable Intelligence communicated by your Excellency for which it was intended; and I cannot entertain a Doubt but every Measure will be chearfully adopted which may be necessary for giving Success to the Opperations of the present Campaign. I am perswaded

if an additional Number of Men shoud be wanted The Legislature will readily provide for raising them (which can be easilly accomplishd on this occassion) and they will be more strongly inclined to this from a Consideration that it may prevent a Diminution of the Garrisson of Fort Schuyler in the safety of which Post they conceive themselves peculiarly interested & I may venture to assure your Excellency that the utmost Industry will be continued in collecting Supplies for the Army tho’ our prospect is far from encouraging before the New Crops come in. I have the Honor to be with the sinc[e]rest Sentiments of Respect & Esteem your Excellencys Most Obedt Servt

Geo. Clinton


P.S. I shall return to Kingston Tomorrow where your Excellency please to direct any new Commands.

